             Case 1:20-cv-00706-JL Document 17 Filed 10/21/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE


  RICHARD DASCHBACH and ELCINDA                     Case No. 1:20-cv-706-JL
  PERSON, individually, and on behalf of all
  others similarly situated,
                                                    DEFENDANT’S NOTICE OF
                   Plaintiffs,
                                                    SUPPLEMENTAL AUTHORITY
                                                    RELATING TO MOTION TO
                                                    COMPEL ARBITRATION AND TO
  v.
                                                    DISMISS COMPLAINT, OR,
  ADVANCED MARKETING &                              ALTERNATIVELY, TO DISMISS
  PROCESSING, INC. d/b/a PROTECT MY                 THE COMPLAINT FOR LACK OF
  CAR, a Florida corporation,                       PERSONAL JURISDICTION (DE 12)
                   Defendant.


        Defendant, Advanced Marketing & Processing, Inc. d/b/a Protect My Car (“PMC”), by and

through its undersigned counsel, hereby gives notice of supplemental authority relevant to PMC’s

Motion to Compel Arbitration and to Dismiss Complaint, or, Alternatively, to Dismiss the

complaint for Lack of Personal Jurisdiction filed September 1, 2020 (DE 12):

        1.       Blanton v. Domino’s Pizza Franchising LLC, 962 F.3d 842 (6th Cir. 2020), a copy

of which is attached as Exhibit “A” to this Notice. In Blanton, the Court held that incorporation

of the American Arbitration Association’s Commercial Rules in the subject arbitration agreement

provided clear and unmistakable evidence that the parties agreed to arbitrate questions of

arbitrability.

Dated: October 21, 2020                      __/s/ Steven J. Dutton______________________
                                             Steven J. Dutton (NH Bar. No.: 17101)
                                             MCLANE MIDDLETON P.A.
                                             900 Elm Street
                                             Manchester, NH 03101
                                             Telephone: (603) 628-1379
                                             Email: steven.dutton@mclane.com

                                             /s/Jeffrey A. Backman
            Case 1:20-cv-00706-JL Document 17 Filed 10/21/20 Page 2 of 2




                                               Jeffrey A. Backman (Florida Bar No.: 662501)*
                                               GREENSPOON MARDER LLP
                                               200 East Broward Boulevard, Suite 1800
                                               Fort Lauderdale, Florida 33301
                                               Telephone: 954.491.1120
                                               Facsimile: 954.343.6958
                                               Email: jeffrey.backman@gmlaw.com
                                               Attorneys for Defendant, Advanced Marketing &
                                               Processing, Inc.

                                               *Admitted pro hac vice.

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on October 21, 2020, I electronically filed the foregoing with

the Clerk of the Court, using the CM/ECF system, which will send a notice of electronic filing to

all counsel of record identified on the attached service list.

                                                       By: __/s/ Steven J. Dutton_________
                                                          Steven J. Dutton

                                               SERVICE LIST

V. Richards Ward, Jr.
NH Bar #14262
Law Office of V. Richards Ward, Jr., PLLC
39 North Main Street, Unit D-3
P.O. Box 1117
Wolfeboro, NH 03894
Rick@VRWardLaw.com
Telephone: (603) 569-9222

Patrick H. Peluso
Taylor T. Smith
Woodrow & Peluso, LLC
3900 E. Mexico Avenue, Suite 300
Denver, CO 80210
ppeluso@woodrowpeluso.com
tsmith@woodrowpeluso.com
Telephone: (720) 213-0676




                                                   2
117403\16264347.v1
